 

Letter of Confirmation of Related Party Loans

 

Party A: Universal Solar Technology, Inc. (including its wholly-owned
subsidiaries, Kuong U Science & Technology (Group) Ltd. and Nanyang Universal
Solar Technology Co., Ltd. (“NUST”))

Party B: Ling Chen

 

Whereas:

1. Party A is a public company trading on OTC BB;

2. Party B is Director of Party A;

 

Party A and Party B agree that all loans provided by Party B to Party A shall be
due on December 31, 2016. All loans provided by Party B to Party A will bear
interest at the interest rate of 3.50% per annum. Party A can make payment of
accrued interest when its cash flow circumstance allows.

 

Party A: Universal Solar Technology, Inc.

/s/ Wensheng Chen

 

Party B: Ling Chen

/s/ Ling Chen

 



 

 